As it is clear from the memorandum filed by the judge that the orders of remand to the commission which are found in the "Judgments” which were entered on September 1,1977, are purely interlocutory in nature, the appeals from those orders must be dismissed. See and compare Marlborough Hosp. v. Commissioner of Pub. Welfare, 346 Mass. 737, 738 (1964); Metropolitan Dist. Commn. v. Department of Pub. Util., 352 Mass. 18, 30 (1967); Roberts-Haverhill Associates v. City Council of Haverhill, 2 Mass. App. Ct. 715,719-720 (1974). Contrast Massachusetts Gen. Hosp. v. Commissioner of Pub. Welfare, 347 Mass. 24, 29 N.4 (1964).

Appeals dismissed.